Citation Nr: 0824796	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-30 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to an increased rating for Post-Traumatic 
Stress Disorder (PTSD), currently rated as 50 percent 
disabling.

2.	Entitlement to an increased rating for bilateral hearing 
loss, currently rated a 0 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Weaver



INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1963 and September 1964 to September 1980.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that granted service connection for PTSD with an evaluation 
of 30 percent effective May 6, 2004 and granted service 
connection for bilateral hearing loss with an evaluation of 
10 percent effective May 6, 2004.

In a November 2005 rating decision, the RO found a clear and 
unmistakable error in the evaluation of the veteran's hearing 
loss and decreased his rating to 0 percent effective May 6, 
2004.  Then, the RO increased his rating for PTSD to 50 
percent disabling in a July 2007 decision.  However, since 
the July 2007 grant does not represent a total grant of 
benefits sought on appeal, the claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.	The veteran's PTSD is manifested by inability to get along 
with others, estrangement from his wife and children, 
moodiness, depression, irritability, intrusive thoughts of 
Vietnam, chronic nightmares and sleep disturbances, 
heightened startle response, hypervigilance, and road rage.

2.	The veteran's PTSD symptoms cause serious occupational and 
social impairment with reduced reliability and productivity.

3.	The veteran has bilateral hearing loss, but his hearing 
loss does not meet the requirements for a compensable rating. 



CONCLUSIONS OF LAW

1.	The criteria for the assignment of a 70 percent evaluation 
for Post-Traumatic Stress Disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 3.326, 4.130, Diagnostic Code 9411 (2007).
 
2.	The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1 4.85-4.87, Diagnostic Code 6100 
(2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2004; rating 
decisions in November 2004, April 2005, November 2005, and 
July 2007; a statement of the case in July 2005; and 
supplemental statements of the case in November 2005 and 
March 2006.    These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the July 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained several medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  

Increased Ratings

Disability ratings are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service, and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. §§ 4.2, 4.41.  Where an increase in a service-
connected disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), see also 38 C.F.R. § 4.2.  

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).  Where there is a question as to which of two 
disability ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

PTSD 

VA regulations require mental disorders to be evaluated using 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).  38 C.F.R. §§ 4.125, 4.126 (2007).  Mental disorders are 
rated pursuant to the General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130 (2007).  A 50 percent rating is 
warranted for PTSD if it is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (2007).  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130 (2007).    

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  38 C.F.R. § 4.130 (2007).

The psychiatric symptoms listed in the rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

When assessing the evidence of record, it is important to 
note the Global Assessment of Functioning (GAF) score, which 
reflects the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  
A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Richard v. Brown, 9 Vet. App. 266 (1996).  
A score of 51-60 represents moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers).

If two ratings are potentially applicable, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  The Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991). 

At the time service connection for PTSD was granted in 
November 2004, the evidence showed that the veteran had daily 
intrusive thoughts and dreams about Vietnam, difficulty 
concentrating due to poor sleep and irritability, exaggerated 
startle response, and strained relationships with his 
children.  During an October 2004 VA examination, he was 
alert and oriented to all four spheres with good eye contact.  
His speech was normal rate, volume, and prosody and his 
thought process was linear, logical, and goal-directed.  He 
did not have suicidal or homicidal ideation, auditory or 
visual hallucinations, or paranoid delusions.  His diagnosis 
was mild PTSD and his GAF score was 60.

In a July 2005 statement, the veteran asserted that his PTSD 
symptoms had gotten worse to include frequent loss of sleep, 
increasing isolation, and difficulty concentrating.  VA 
outpatient treatment notes from February to March 2006 
further document the veteran's reports of difficulties at 
work, estrangement from his wife and children, moodiness, 
depression, chronic nightmares and sleep disturbances, 
heightened startle response, hypervigilence, and road rage.  
However, the notes also state that the veteran was learning 
to manage his symptoms, responding to therapy, and determined 
not to give up.  His GAF score in 2006 was 49.

The veteran was afforded a VA examination in January 2006.  
He indicated that over the period of a year, he had become 
increasingly socially isolated and had been living apart from 
his wife for the past 4 months.  He preferred to be alone, 
noting increased irritability and impatience with others.  He 
described increasing distress and frequent nightmares of 
combat.  He reported daily vivid recollections of combat and 
the deaths of others.  He had given up his remodeling 
business because he did not want to deal with the public and 
was working occasional odd jobs.  It was noted that his 
psychosocial function was significantly impaired.  He had no 
supportive relations, was alienated from his family, and had 
greatly reduced his vocational functioning.  He did not, 
however, report having panic attacks.   
The mental status examination noted that the veteran was 
well-groomed.  He was fully oriented and clearly expressed 
himself.  There was no disturbance in his thought processes 
and he displayed no delusions.  While he was not paranoid, he 
did express distrust of others.  His affect was rather 
constricted, and he appeared detached and depressed.  He had 
difficulty expressing anger and controlling his angry 
impulses.  He said that he was quite irritable.  He was 
diagnosed with PTSD, which was assigned a GAF score of 48.  

The veteran underwent another VA examination for PTSD in June 
2007.  He reported that he recently resigned from his job and 
said that he would attempt to continue working as a self-
employed construction worker.  He indicated that he was still 
estranged from his wife and children and complained of 
repeated nocturnal waking, nightmares, intrusive memories, 
hypervigilance, and avoidance of war reminders.   

On examination, the veteran was alert and oriented to all 
four spheres.   His mood and affect were angry.  He denied 
having suicidal or homicidal ideation, hallucinatory 
experiences, or delusional thinking.  His thought processes 
were generally logical and goal directed.  His speech was 
normal in rate and tone.  His memory in all spheres was 
intact to gross assessment and his overall intellectual 
functioning was estimated to be in the average range.  The 
examiner concluded that the veteran was capable of 
maintaining minimal personal hygiene and other basic 
activities of daily living.  There was no evidence or report 
of obsessive or ritualistic behavior or panic attacks.  The 
examiner assigned a GAF score of 48 and indicated that the 
veteran's symptoms were chronic and caused severe social and 
occupational impairment.  

After a thorough review of the record, the Board finds that, 
while the veteran's PTSD may not precisely fit all the rating 
criteria, his symptoms throughout the appeal period are the 
type of occupational and social impairment contemplated by a 
70 percent rating.  While the veteran has not displayed 
disorientation, illogical speech, or disturbed thought 
processes, the severity of his symptomotology has cause 
strained relationships and extremely isolative behavior.  
Working around others has become impossible and he suffers 
from daily intrusive recollections and exaggerated startle 
response.  His sleep has been disturbed by recurrent 
nightmares, which has led to irritability and anger-control 
issues.  Significantly, the most constant GAF scores have 
been between 48 and 49, which are suggestive of serious 
social and occupational impairment.  

However, the Board does not find that a 100 percent 
evaluation is warranted.  While the veteran's symptoms cause 
serious impairment, they do not cause gross impairments such 
as that contemplated by the 100% rating criteria.  While he 
lives an isolated lifestyle, there is no suggestion that he 
exhibits grossly inappropriate behavior, or that his thought 
processes are grossly impaired.  He is not a threat to 
himself and others and does not suffer from any delusions or 
hallucinations.  Hence, a 100 percent evaluation cannot be 
awarded at this time.  

Bilateral Hearing Loss

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The 
veteran's controlled speech discrimination test results 
(Maryland CNC) and his average hearing threshold levels (as 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz) are used to determine a 
Roman numeral designation of hearing impairment that ranges 
from I to XI.  38 C.F.R § 4.85 Table VI (2007).  The 
resulting Roman numeral is used to discern the assigned 
rating.  38 C.F.R § 4.85 Table VII (2007).  

In the present appeal, the veteran underwent a VA audiology 
examination in October 2004.  At that time, puretone 
thresholds, in decibels, were as follows: 
  

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
40
65
65
65
Left Ear
50
65
65
70

The veteran's average puretone threshold was 58.75 in the 
right ear and 62.5 in the left ear.  Speech audiometry 
reveled speech recognition ability of 92 percent in the right 
ear and 76 percent in the left ear.  Under Table VI of 38 
C.F.R. § 4.85, the veteran's results warranted a designation 
of Roman Numeral II in the right ear and Roman numeral IV in 
the left ear.  The appropriate rating for these designations 
is 0 percent under Table VII of 38 C.F.R. § 4.85.  

The veteran underwent a second VA audiology examination in 
January 2006.  At that time, puretone thresholds, in 
decibels, were as follows: 


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
40
65
60
65
Left Ear
45
70
70
70
The veteran's average puretone threshold was 58 in the right 
ear and 64 in the left ear.  Speech audiometry reveled speech 
recognition ability of 96 percent in the right ear and 94 
percent in the left ear.  Under Table VI of 38 C.F.R. § 4.85, 
the veteran's results warranted a designation of Roman 
Numeral II for both ears.  The appropriate rating for such a 
designation is 0 percent under Table VII of 38 C.F.R. § 4.85.

The Board has considered the provisions of 38 C.F.R. § 4.86 
for exceptional patterns of hearing impairment.  However, the 
veteran does not have a puretone threshold of 55 decibels or 
more at each of the frequencies 1000, 2000, 3000, and 4000 
Hertz to warrant application of 38 C.F.R. § 4.86(a).  
Further, the evidence does not reflect the requisite 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz that would warrant application of 38 C.F.R. § 
4.86(b).  Moreover, the audiological examiners did not 
certify that use of the speech discrimination test was not 
appropriate because of language difficulties, inconsistent 
speech discrimination, or for any other reason that would 
warrant the use of Table VIa.  38 C.F.R. § 4.85(c), Table 
VIa.

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected hearing loss.  
However, according to the results of the July 2003 and 
September 2004 audiometric tests, as compared to the rating 
criteria, a compensable rating may not be granted for any 
time during the appeal period.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board has considered the doctrine 
of reasonable doubt but finds it to be inapplicable because 
the record does not provide an approximate balance of 
negative and positive evidence on the merits.   

As the preponderance of the evidence is against the veteran's 
claim for a compensable rating for bilateral sensorineural 
hearing loss, that claim is denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

An evaluation of 70 percent, but no more, for Post-Traumatic 
Stress Disorder is granted, subject to the laws and 
regulations governing the award of monetary benefits.

An increased rating for bilateral hearing loss, currently 
rated as 0 percent disabling, is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


